Title: Edward Coles to James Madison, 12 July 1827
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                                
                                    Edwardsville, Illinois
                                
                                July 12. 1827
                            
                        
                        My Brother has transmitted to me your letter to him of May 29., from which I perceive that you are in error
                            in supposing that you are due me any thing on account of the Bank stock sold you, beyond the amount of your Bond. So far
                            from it, that if any thing were due to either, it should be from me to you, & not from you to me. For the Stock
                            has been sold by you for less than I believed it would have brought, even when forced, as it was, into market, and sold
                            under the hammer.
                        Believing it might be agreeable to you to cash the stock, or borrow money of the Bank on a pledge of it, and
                            thus be saved the necessity of procuring a local endorser in Richd., I was induced, when at Montpelier, to offer the ten
                            shares I owned in the Farmers Bank of Virginia to you at the price I had given for them in Feb: last ($96 per share)—or
                            to loan them to you, on condition of your paying me from time to time the amont of Dividends which should accrue on them,
                            and giving your obligation to return the same number of shares, whenever it might be convenient to you, or when my
                            necessities should require it. By this proposition, it was at your option, either to take the shares at a specific price,
                            taking the risk of their rise or fall, and paying me interest on the amount of sale; or to take them on Loan, and letting
                            the risk of their rise or fall be with me, as well as the amount of Dividends which should accrue on them during the loan.
                            When you prefered the former, I stated to you that I understood the stock was then rather dull, and the fear, if its sale
                            should be forced at that time, it would not sell for what I had given for it. I also availed myself of the occasion to say
                            that my Sister Betsey had ten shares in the same Bank, which she had authorised Mr. Rutherfoord to sell, provided he could
                            obtain $96 per share (the price she had paid for them last fall)—and that as the amount arising from the sale of her
                            stock was due to me, if it would be any accommodation to you, you could take her ten shares at that price. This you agreed
                            to, and to make the sum thus loaned an even & round one of $2000, I handed you $80 in cash. This was my
                            understanding of our bargain—and if correct there is nothing due to or from either, except the sum for which you have
                            given your Bond. But under no view of it can I conceive how you should consider yourself indebted to me $16. I shall
                            therefor direct my Brother to return the check for that amount which you forwarded to him. Having written him a long
                            letter the day before I recd. his enclosing yours, and having now nothing to write him, but to direct your check to be
                            returned, I shall enclose the letter to him for that purpose in this.
                        I had a very warm and fatiguing journey from Albemarle to this place. I was detained six days at the Mouth of
                            Gyandott waiting for a steam Boat to take me down the Ohio. And finding I should be detained some days at Louisville for a
                            boat I determined to proceed on my journey on horse back, by way of Harmony, which by the way, from the state of feeling I
                            found there, is much better entitled to the appellation of Discord. I only remained in
                            Cincinnati half of one day, and had not leisure to cross the river to visit Gen: Taylor—I saw him however in Cini.—He
                            told me him & his Family were all in good health.
                        I expect to remain during the summer very quietly at this place. In the autumn I have business which will
                            require me to go some distance into the State of Missouri—and am desirous of going to Chicago in this State. I tender to
                            you & Mrs. Madison my affectionate regards—and implore Heaven for your long life and happiness
                        
                            
                                Edward Coles
                            
                        
                    